Citation Nr: 1444927	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to July 1978.  He died in August 2008.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  

The appellant and a family friend testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant claims that service connection is warranted for the cause of the Veteran's death.  She maintains that the Veteran had chronic obstructive pulmonary disease (COPD) due to his exposure to Agent Orange in Vietnam.  She alternatively alleges that he had a myocardial infarction (MI) on two occasions in service, and as a result, this contributed substantially and materially to cause the Veteran's death.  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
 
While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

A review of the record reveals that the Veteran was not service connected for any condition at the time of his death.  However, VA failed to provide the appellant an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  She claims that the Veteran had COPD and prior MIs and should have been service connected for COPD or an ischemic heart disease related disorder.  Therefore, the claim is not Hupp compliant and the appellant should be provided the appropriate notice prior to final adjudication of the claim.  

Additionally, the appellant did not receive notice information regarding the effective date for the award of benefits if service connection for the cause of death is awarded.  See Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  This also must be complied with prior to final adjudication of the claim.  

A review of the record shows that the Veteran's complete service treatment records (STRs) are not associated with the claims folder.  It is noted in the claims folder that all available STRs have been obtained and sent to the RO.  Only records of the Veteran's last two years of service are associated with the claims folder.  No clinical inpatient records were requested.  For example, the Veteran's records indicate that he had a MI or possible MI during service on two occasions.  These inpatient hospitalizations appear to have occurred at the Army Hospital in Heidelberg, Germany in April and June 1976.  His dental records also showed that he had a heart attack and was receiving medication for such.  His 1977 records show that blood work indicates evidence of a MI.  

Finally, the appellant has opinions from two private physicians regarding the cause of the Veteran's death.  One physician indicated that he could not deny that Agent Orange exposure in service could have triggered or become a contributing factor to the Veteran's underlying COPD and progressive decline in his health.  Another physician stated that the Veteran's COPD was likely related to his exposure to Agent Orange.  However, neither physician gave a rationale for their findings.  If a diagnosis is not supported by the findings on an examination report or does not contain sufficient detail, it is incumbent upon the rating board to find the report inadequate for evaluation purposes.  See 38 C.F.R. § 4.3 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/Appeals Management Center (AMC) will advise the appellant of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.   

2.  The RO/AMC will advise the appellant of information regarding the effective date for award of benefits if service connection for the cause of death is awarded.  

3.  A search for the Veteran's clinical inpatient records from the 130th STA U.S. Army Hospital in Heidelberg, Germany dated in April and June 1976 should be made and, if not located, this should be appropriately noted in the claims folder.  

4.  Thereafter, the RO/AMC should obtain a VA medical opinion.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD was due to exposure to Agent Orange and if so, if it caused, hastened, or materially or substantially contributed to his death.  Alternatively, the examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran had a MI in service which caused, hastened, or materially or substantially contributed to his death.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the appellant should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

